 1
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
10
     JOSE AVALOS,                   ) Case No. CV 17-7948-ODW (JPR)
11                                  )
                     Petitioner,    )
12                                  ) ORDER ACCEPTING FINDINGS AND
                v.                  ) RECOMMENDATIONS OF U.S.
13                                  ) MAGISTRATE JUDGE
     STU SHERMAN, Warden, et        )
14   al.,                           )
                                    )
15                   Respondents.   )
16       Pursuant to 28 U.S.C. § 636, the Court has reviewed the
17 Petition, records on file, and Report and Recommendation of U.S.
18 Magistrate Judge. On October 5, 2018, Petitioner filed
19 objections to the R. & R., in which he reargues the merits of his
20 claims and nowhere addresses the Magistrate Judge’s finding that
21 the Petition is wholly unexhausted and therefore subject to
22 dismissal. (See generally Objs.) Having reviewed de novo those
23 portions of the R. & R. to which Petitioner objects, the Court
24 accepts the findings and recommendations of the Magistrate Judge.
25
26
27
28
 1        IT THEREFORE IS ORDERED that the Petition be dismissed as
 2 unexhausted and Judgment be entered dismissing this action
 3 without prejudice.1
 4
 5
 6 DATED: October 24, 2018
                                   OTIS D. WRIGHT, II
 7                                 U.S. DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27        1
             The Court takes no position on whether any future federal
28   habeas petition would be untimely or otherwise procedurally
     barred.

                                     2
